  Case 3:19-cv-00581-TSL-RHW Document 8 Filed 05/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


ROBERT GATES                                                    PETITIONER

VS.                                  CIVIL ACTION NO. 3:19CV581TSL-RHW

VICTOR MASON                                                  RESPONDENT


                                  ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Robert H. Walker entered on

April 14, 2020, recommending that Gates’ § 2241 petition be

dismissed.     Petitioner Robert Gates has failed to file an

objection and the time for doing so has expired.         Having reviewed

the report and recommendation, the court concludes that the report

and recommendation is well taken and hereby adopts, as its own

opinion, the magistrate judge’s report and recommendation subject

to the following modification:      The petition will be dismissed

with prejudice as to his failure to state a claim and without

prejudice as to any failure to exhaust.

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Robert H. Walker

entered on April 14, 2020, as modified, be, and the same is

hereby, adopted as the finding of this court.        Accordingly, it is

ordered that the respondent’s motion to dismiss is granted and
  Case 3:19-cv-00581-TSL-RHW Document 8 Filed 05/11/20 Page 2 of 2




that the petition is dismissed with prejudice as to his failure to

state a claim and without prejudice as to any failure to exhaust.

     It is further ordered that a certificate of appealability

should not issue.    Petitioner has not made a substantial showing

of the denial of a constitutional right.

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 11th day of May, 2020.


                      /s/Tom S. Lee___________________________
                      UNITED STATES DISTRICT JUDGE
